DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 26, 27, 30-47 are pending.
Amendment necessitated new claim rejection as set forth below.
Claim Objections
Claims 26, 27, 30-47 are objected to because these Claims on several instances recite, abbreviations, such as PNU-EDA, PABC, which need to be spelled out in their entirety because this is the first time these abbreviations appear in the claims, and must be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27, is indefinite as the claim recites, after structure IVd, “n—1 and 20; optionally wherein n is 2,4, 6, 7, or 8, which reflects use of broad and narrow limitations within the same claims. Thus. scope of the claim is unclear.
 
Claim 30, is indefinite as the claim recites, Formula V, which lacks antecedent basis. 

Claim 31, is indefinite as the claim recites, D is a cytotoxic drug, which lacks antecedent basis. 
Claim 31, is indefinite as the claim designate D to all structures of claim 27 followed by repetition of designation of D with a narrower limitation of T. This is again followed by D designation individually to all structures of claim 27. Thus, making scope of claim unclear. 

Claim 32, is indefinite as the claim recites “the targeting unit”, which lacks the antecedent basis.
Claim 32, is indefinite as the claim recites “an antibody---anti-CD20 antibody”, which reflects use of broad and narrow limitations within the same claims. Thus. scope of the claim is unclear. 

Claim 33, is indefinite as the claim recites “1-15---1, 2, 3--20”, which reflects use of broad and narrow limitations within the same claims. Thus. scope of the claim is unclear. 

Claim 34, is indefinite as the claim recites, D is a cytotoxic drug, which lacks antecedent basis. 
Claim 34, is indefinite as the claim designate D to structure IV of claim 27 followed by repetition of designation of D with a narrower limitation of T. This is again followed by D designation individually to structure IV of claim 27 with narrower limitation of n. Thus, making scope of claim unclear as both broader and narrower limitations are in the same claim. 

Claim 35, is indefinite as the claim recites “the linker-payload conjugate”, which lacks the antecedent basis.
Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-33, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 30 is in an improper dependent form because the claim is dependent on claims 26 and recites compound of formula V, which is outside the scope of claims 26.  
Claims 31 is in an improper dependent form because the claim is dependent on claim 27 and doesn’t further limit the claim.
Claims 32 is in an improper dependent form because the claim is dependent on claim 27 and recites “an antibody” and doesn’t further limit the claim.
Claims 33 is in an improper dependent form because the claim is dependent on claim 27 and recites all values of n of claim 27, i.e. every n from 1-20 and thus, doesn’t further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s remarks and amendment, filed on 11/23/2022, have been fully considered but found only partially persuasive.
Applicant argue that the amendment obviates the rejections. 
This is not found persuasive as the amendments didn’t obviate all rejections as raised previously. Further, the amendment introduced new issues that are rejected in this office action.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623